GUDGEL, Judge,
concurring in result:
I concur in the result reached by the majority of the panel only because it has the effect of leaving the judgment of the circuit court undisturbed. However, I would have accomplished the same result by granting the motion to dismiss this appeal. KRS 341.450(1) mandates that an aggrieved *901party secure judicial review of a Commission decision by bringing an action against the Commission in circuit court. All other parties in proceedings before the Commission must be joined as parties. KRS 341.-450(4) provides that the circuit court’s decision may be appealed to this Court “in the same manner.” To me, this latter language clearly mandates that the Commission must be joined as a party in any appeal to this Court. In other words, in my view, the Unemployment Insurance Commission is an indispensable party to any appeal to this Court from a decision of a circuit court rendered in the exercise of the latter court’s jurisdiction to review Commission decisions. Since appellant failed to join the Commission as a party to the appeal to this Court, I would dismiss the appeal, Milligan v. Schenley Distiller’s, Inc., Ky.App., 584 S.W.2d 751 (1979), without reaching the substantive issues raised.